919 F.2d 141
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John J. PELUSO, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-5132.
United States Court of Appeals, Sixth Circuit.
Nov. 30, 1990.

Before BOYCE F. MARTIN, Jr., and NATHANIEL R. JONES, Circuit Judges;  and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
John J. Peluso appeals the dismissal of his motion to vacate sentence filed under 28 U.S.C. Sec. 2255.  Peluso was convicted of two counts of perjury following a jury trial in 1985 and was sentenced to two consecutive five-year terms of imprisonment.  Thereafter, Peluso pleaded guilty to a related conspiracy charge and was given a five-year sentence, to be served concurrently with the earlier ten-year sentence.


3
Peluso filed two separate Sec. 2255 motions to vacate his sentences with respect to his perjury and conspiracy convictions.  Peluso alleged that:  (1) his perjury convictions are based upon false grand jury testimony he gave while incompetent;  (2) exculpatory evidence was withheld by the government;  (3) he received ineffective assistance of counsel;  and (4) his guilty plea was involuntary.  After the motions were consolidated and the government filed a response, the magistrate recommended that the motion to vacate be denied.  Peluso filed objections, and the district court adopted the magistrate's recommendation following a de novo review.


4
Upon consideration, we affirm the judgment for the reasons stated in the magistrate's report and recommendation filed September 13, 1989, and adopted by the district court by its order filed December 18, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.